Citation Nr: 1008406	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the Veteran's application for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

The appellant testified at a Travel board hearing in February 
2010.  

As noted previously, in the December 2004 rating decision, 
the RO denied the Veteran's claim for entitlement to service 
connection for PTSD.  In an October 2001 VA treatment record, 
however, the examiner diagnosed depression and panic attacks.  
In treatment records and statements included in the claims 
file, the Veteran has stated that his mental disorders are 
related to his experiences in Vietnam.  As the evidence 
indicates that the Veteran has diagnosed mental disorders 
other than PTSD and the Veteran claims that these disorders 
are related to experiences in service, the Board finds that 
the claim should be reclassified as entitlement to service 
connection for a psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Parenthetically, the Board notes that, in January 2010, after 
the certification of this matter to the Board, the Veteran 
submitted additional evidence without a written waiver of his 
procedural right to RO review.  At the February 2010 hearing, 
the Veteran did not formally and clearly waive his right to 
have the RO review this evidence.  As the Board finds that 
this matter should be remanded, at the request of the 
Veteran, the lack of a waiver is of no consequence in this 
matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the appeal is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  

The Veteran maintains that he is entitled to service 
connection for PTSD resulting from various traumatic 
incidents experienced while in service.  The evidence 
includes various diagnoses of psychiatric symptomatology, 
including PTSD.  The occurrence of the stressor event has not 
been corroborated.

In an undated stressor statement, the Veteran reported that 
his PTSD was due to various stressors during service.  He 
indicated that he experienced the following:  rocket attacks 
during service, the first occurring in July or August 1969, 
and many occurring thereafter, while he was stationed at Camp 
Eagle while attached to the 101st Airborne Division, U.S. 
Army; hearing troops killed by friendly fire, apparently over 
the radio, in approximately September 1969; seeing 
photographs of dead bodies in body bags; and seeing his Camp 
Eagle roommate's collection of ears cut from enemy bodies.  
Additionally, in an April 2005 statement, the Veteran 
indicated that he was exposed to rocket propelled grenade 
(RPG) attacks while stationed at Camp Eagle.  In a January 
2010 private treatment record, the Veteran reported that his 
in-service duties included noting the number of persons 
killed or wounded in action in a logbook after each mission.  
He also stated that he was in radio contact with aircraft 
conducting aerial reconnaissance that would be shot down 
during their missions, killing many aboard.  The Board notes 
that, as currently included in the record, many of these 
incidents, specifically those involving seeing either 
photographs of dead soldiers or a collection of ears, hearing 
an unspecified friendly fire incident, and being in radio 
contact with an aircraft at the time of its destruction, are 
anecdotal in nature; generally, such incidents cannot be 
researched effectively.  Thus, without more information 
regarding specific dates or statements from servicemen who 
could confirm these accounts, the VA has no method of 
confirming that they in fact occurred.  See 38 C.F.R. § 
3.159(c)(2)(i).  Accounts of rocket and RPG attacks at a 
place where the Veteran was stationed may be confirmed by a 
search of service records.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (holding that the corroboration of every 
detail of a stressor event, including the Veteran's personal 
participation, is not required for confirmation).  

The Board notes that the Veteran has not been afforded a VA 
examination.  As  the objective medical evidence suggests a 
current mental disorder, and the Veteran claims that such a 
disorder is related to service, the Board finds that the 
Veteran's claim must be remanded in order to determine if the 
Veteran has any mental disorder related to service.  In order 
to aid in this determination, the Board finds that the 
Veteran should be afforded a psychiatric examination to 
determine the etiology of any current psychiatric disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting the 
need for an examination when the evidence, in part, indicates 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should afford the Veteran 
an additional opportunity to corroborate 
his stressors, to include further 
information regarding dates and places of 
attacks he witnessed either in person or 
over the radio.  

2.  The AMC/RO should undertake necessary 
action to attempt to corroborate the 
occurrence of the Veteran's alleged in-
service stressful experience(s).  The 
AMC/RO should forward to the United States 
Army and Joint Records Research Center 
(JSRRC) all supporting evidence (to 
include any probative evidence submitted 
by the Veteran).  At a minimum, the RO 
should attempt to corroborate whether any 
rocket or rocket controlled grenade 
attacks occurred against Camp Eagle, 
location of the 101st Airborne Division, 
U.S. Army, between July 1969 and June 
1970.  If JSRRC's research of available 
records for corroborating evidence leads 
to negative results, the RO should notify 
the Veteran and afford him the opportunity 
to respond.  The AMC/RO should also follow 
up on any additional action suggested by 
JSRRC.

3.  Even if a claimed stressor is not 
deemed by the AMC/RO to be corroborated, 
following the above action, the AMC/RO 
should afford the Veteran a VA psychiatric 
examination to determine whether he has 
any psychiatric disorder related to 
service, to include PTSD due to a claimed 
stressor.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric 
disorders.  The claims folder must be made 
available for the examiner's review.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran has PTSD 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as a 
result of a claimed stressor.  If PTSD is 
not diagnosed, the examiner should explain 
the rationale.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran has a psychiatric disorder other 
than PTSD that began during service or is 
otherwise etiologically linked to any in-
service event.  

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


